Citation Nr: 0831910	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-10 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the thoracic spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral calluses on the soles of the feet with pes planus. 

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1972 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Augusta, Maine, Regional 
Office (RO).  The veteran's claims file was later transferred 
to the Montgomery, Alabama RO.

The issue of entitlement to a compensable initial evaluation 
for bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's arthritis of the thoracic spine is 
manifested by subjective complaints of difficulty walking, 
bending, sitting, and lifting, chronic pain, weakness, 
"severe" spasms, stiffness, and decreased range of motion.  

2.  The veteran's arthritis of the thoracic spine is 
manifested by objective clinical findings of chronic strain, 
spasm, tenderness, kyphosis, and decreased range of motion. 

3.  The veteran's bilateral calluses of the great toes were 
described as "minor" and measured to be one centimeter 
long, one-half centimeter wide, and two millimeters thick.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the thoracic spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5291 (effective prior to September 26, 2003); Diagnostic Code 
5242 (effective September 26, 2003); Diagnostic Code 5010 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral calluses of the feet are not met.  38 C.F.R. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2007).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case.  

The regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Regulations in Effect Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5291, which set 
forth the diagnostic code for dorsal (thoracic) spine 
limitation of motion, provided that a 10 percent evaluation 
was warranted for both severe and moderate limitation of 
motion of the dorsal spine, while a non-compensable 
evaluation was warranted for slight limitation of motion of 
the dorsal spine.  

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for intervertebral disc 
syndrome (IVDS), provided that a 60 percent evaluation 
required pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 10 percent evaluation was 
assigned for mild intervertebral disc syndrome, while a non-
compensable evaluation was assigned for intervertebral disc 
syndrome which was post-operative, cured.

Under the September 23, 2002 amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating remained the highest available rating and 
was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation was assigned when there were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the past 12 months.  A 
10 percent evaluation was assigned when there was 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

The Board notes that the September 2002 amendments did not 
change the criteria under Diagnostic Code 5291.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2007).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2007).

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2007).

The Court has also emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Degenerative Arthritis

The veteran contends that his service-connected arthritis has 
worsened and that this decline warrants a higher disability 
evaluation.  The veteran was originally granted service 
connection for arthritis of the thoracic spine in a rating 
decision dated April 1975.  The RO evaluated the veteran's 
disability as 10 percent disabling, under 38 C.F.R. 4.71a, 
Diagnostic Code 5003, effective December 9, 1974.  The RO 
also noted at that time that the veteran's thoracic spine 
scoliosis was a congenital or developmental abnormality not 
subject to VA compensation.

The veteran subsequently filed an increased rating claim for 
his service-connected back disability in March 1992.  The RO 
took no action on the claim.  

In July 1993, the veteran contacted the RO and requested that 
his claims file be transferred to West Virginia.  The RO 
issued a rating decision dated November 1993 in which it 
denied the veteran an evaluation in excess of 10 percent for 
his arthritis of the thoracic spine.  The RO listed the date 
of the veteran's increased rating claim as July 1993, the 
same date that the veteran contacted the RO to transfer his 
claims file.  The RO also assigned a temporary total 
disability evaluation for the period August 11, 1993 to 
September 30, 1993.  Effective October 1, 1993, the RO 
returned the veteran's disability rating to 10 percent.  

To the extent that the veteran's March 1992 statement would 
constitute an informal claim for an increased rating, the 
claim was adjudicated at the time of the RO's decision in 
November 1993.  See Ingram v. Nicholson, 21 Vet. App. 232, 
241 (2007) (finding that a pending claim can be addressed 
when a subsequent claim for the same disability is explicitly 
adjudicated).  Thus, there is no pending, unadjudicated claim 
based on the veteran's March 1992 correspondence with VA.

The RO issued another rating decision dated December 1993 
following the submission of additional evidence.  The RO 
denied the veteran's claim to an evaluation in excess of 10 
percent for arthritis of the thoracic spine and noted that 
the veteran received the maximum allowable rating for 
arthritis of the spine.  The veteran timely perfected his 
appeal and continued to submit additional evidence in support 
of his claim.  The RO responded by issuing ratings decisions 
in March 1994, August 1994, November 1994, May 1995, and 
January 1996, which denied the veteran's claim of entitlement 
to an evaluation in excess of 10 percent for arthritis of the 
thoracic spine.  Similarly, the Board issued a decision in 
September 1999 that denied the veteran's claim of entitlement 
to an evaluation in excess of 10 percent for arthritis of the 
thoracic spine.    
The veteran also submitted to VA increased rating claims for 
his service-connected thoracic spine arthritis in April 2000 
and July 2001.  The RO issued rating decisions in November 
2000 and March 2002 in which it continued the veteran's 10 
percent evaluation for arthritis of the thoracic spine.

The veteran filed a claim for a total disability rating based 
on individual unemployability (TDIU) in February 2003.  The 
RO notified the veteran in a letter dated September 2003 that 
although he did not qualify for TDIU, the RO would handle the 
veteran's claim as an increased compensation claim.  The RO 
issued the rating decision currently on appeal in March 2004.  
The RO continued the veteran's 10 percent disability rating 
for arthritis of the thoracic spine, but elected to rate the 
veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (traumatic arthritis).  The veteran timely perfected 
this appeal.

The Board has reviewed the evidence of record.  The first 
pertinent evidence of record is dated January 2002.  The 
veteran was afforded a VA general medical examination (GME) 
at that time to assess the severity of his service-connected 
arthritis.  The examiner reviewed the veteran's claims file.  
The veteran reported at the time of the examination that he 
recently lost his job as a janitor due to the inability to 
bend or lift any weight.  The veteran stated that he 
currently worked as a dishwasher two days per week.  

The veteran reported having pain and stiffness in the 
thoracic spine that extended to the shoulders and lower back.  
The veteran also had difficulty bending and sitting.  He 
reported subjective complaints of weakness in the lower back 
and an inability to lift more than ten pounds without pain.  
The veteran had flare-ups approximately once per month with 
self-described severe muscle spasms and difficulty moving.  
The flare-ups lasted up to three days and prevented the 
veteran from working during those times.  

Upon physical examination, the examiner noted that the 
veteran had normal posture and gait.  The veteran was not in 
acute distress.  The veteran's thoracic spine showed marked 
scoliosis with curvature towards the right side.  
Manipulation of the right posterior rib cage resulted in some 
muscle spasm.  The veteran reported subjective complaints of 
pain in that region.  The examiner also observed evidence of 
muscle spasm along the paravertebral muscle in the thoracic 
spine.  No evidence of radiculopathy was found.  

Upon examination of the veteran's lumbosacral spine, the 
examiner observed that the veteran was able to walk with 
tiptoe and heel without difficulty.  Manipulation of the 
paravertebral muscles were painful and there was evidence of 
muscle spasm.  Sensory to pinprick and touch was 3/5 
bilaterally.  No evidence of radiculopathy was found and 
ankle jerks were +2 bilaterally.  

Range of motion testing of the lumbar spine revealed painless 
forward flexion from 0 to 70 degrees, with passive painful 
motion from 70 to 80 degrees.  Backward extension was 
painless from 0 to 15 degrees, with passive painful motion 
from 15 to 20 degrees.  Left lateral flexion was painless 
from 0 to 10 degrees, with passive painful motion from 10 to 
15 degrees.  Right lateral flexion was painless from 0 to 15 
degrees, with passive painful motion from 15 to 25 degrees.  
Rotation was painless bilaterally from 0 to 15 degrees, with 
passive painful motion from 15 to 20 degrees.  Ranges of 
motion remained essentially unchanged following "a few 
minutes of exercise."  

X-rays of the lumbar spine were interpreted to show evidence 
of moderate degenerative arthritis, while x-rays of the 
thoracic spine showed evidence of severe "detroscoliosis" 
with conversion to the right and compression fracture at T8-
9, as well as mild degenerative changes secondary to trauma.  
The impression was chronic strain of the thoracic spine with 
degenerative arthritis and severe, symptomatic 
"detroscoliosis" of the thoracolumbar spine.  The examiner 
also diagnosed the veteran as having degenerative arthritis 
of the lumbar spine with limitation of range of motion.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2003.  The examiner reviewed the 
veteran's medical records.  The veteran indicated that he 
previously worked as a dishwasher in a hotel, but that he was 
unable to lift heavy trays of glasses any longer.  The 
veteran described his back pain as "strong at times" or 
"crippling" and identified the location of the pain as the 
low to mid-back area.  The veteran denied any radiating pain 
to the legs or back pain with basic walking or sitting, but 
stated that other physical activity, such as walking over one 
mile, sitting for more than four hours, or lifting more than 
ten pounds caused pain.  The veteran reported severe flare-
ups every four months, usually caused by physical exertion 
such as lifting 20 pounds.  According to the veteran, his 
flare-ups resolved with rest after four to five days.

A physical examination of the veteran's thoracic spine 
revealed marked dextroscoliosis with tenderness along the 
left paraspinal muscles.  The examiner also noted the 
presence of spasm.    

A physical examination of the veteran's lumbosacral spine 
showed intact sensation of the upper and lower extremities.  
Deep tendon reflexes in the upper and lower extremities were 
slightly hyperflexive at +2/4 through out.  The examiner 
found no evidence of muscle wasting, and indicated that the 
veteran's heel to toe walking was "very good."

Range of motion testing of the lumbar spine showed forward 
flexion from 0 to 80 degrees, with pain on passive motion 
from 80 to 90 degrees.  Backward extension was from 0 to 10 
degrees with pain, while right lateral extension was from 0 
to 20 degrees without pain.  Left lateral extension was from 
0 to 10 degrees with pain.  Rotation was from 0 to 20 degrees 
bilaterally without pain.  Thoracic spine x-rays showed 
evidence of severe rotary scoliosis with slight compression 
fractures at T8-9 with degenerative arthritis.  The 
impression was "thoracic spine - degenerative arthritis with 
compression fractures of T8 and T9 and severe rotary 
scoliosis as evident on x-ray."     

The veteran was afforded another VA C&P examination in July 
2007.  The examiner reviewed the veteran's medical records at 
that time.  A review of systems found no evidence of 
hospitalization or surgery, urinary incontinence, urinary 
urgency, urinary retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, obstipation, 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, falls, unsteadiness, or visual dysfunction or 
dizziness as a result of his service-connected thoracic spine 
arthritis.  The veteran also reported no evidence of fatigue, 
weakness, or spasms.  However, the veteran reported having 
decreased motion, stiffness, and sharp mid-back pain upon 
abrupt and/or incorrect movements.  The veteran described the 
severity of his pain as "moderate" and indicated the 
duration of the pain was approximately one to two days, while 
the frequency of the pain was anywhere from one to six days 
per week.  The veteran denied any radiating pain or flare-
ups.  The veteran also stated that he could walk 
approximately one-quarter mile, and that his feet, more than 
his back, limited his ability to walk farther.

Upon examination of the veteran's cervical and thoracic 
spine, the examiner found no evidence of spasm, atrophy, 
guarding, painful motion, tenderness or weakness.  Although 
the examiner found no evidence of abnormal gait, the examiner 
observed that the veteran had scoliosis with evidence of the 
left shoulder higher than the right.  The examiner also noted 
the presence of kyphosis, but found no evidence of gibbus, 
list, lumbar flattening, lumbar lordosis, or reverse 
lordosis.  A sensory and reflex examination of the veteran's 
upper and lower extremities and spine were normal, and no 
evidence of ankle jerk, knee jerk, cervical spine ankylosis, 
or thoracolumbar spine ankylosis were noted.

Range of motion testing of the veteran's lumbar spine showed 
active flexion from 0 to 78 degrees, with pain from 56 to 78 
degrees.  Passive flexion was from 0 to 90 degrees, with pain 
from 80 to 90 degrees.  The veteran had active extension from 
0 to 10 degrees, with pain at 10 degrees.  Passive extension 
was from 0 to 20 degrees, with pain at 20 degrees.  The 
veteran had active left lateral flexion from 0 to 20 degrees, 
with pain from 10-20 degrees.  Passive left lateral flexion 
was from 0 to 24 degrees without pain.  The veteran had 
active right lateral flexion from 0 to 10 degrees, with pain 
through out that range of motion.  Passive right lateral 
flexion was from 0 to 12 degrees, with pain from 6 to 12 
degrees.  Lateral rotation was from 0 to 30 degrees 
bilaterally without pain.  No evidence of limitation of 
motion on repetitive use was found.  Thoracic spine x-rays 
were interpreted to show evidence of scoliosis with 
associated multi-level degenerative changes.  

The examiner also noted that the veteran was usually employed 
as a housekeeper, but that he was not employed at the time of 
the examination.  The veteran reported unemployment for the 
past five to ten years secondary to his claimed chronic back 
pain.  The veteran's degenerative arthosis of the thoracic 
spine had mild effects on the veteran's ability to do chores, 
shop, travel, and bathe and dress himself.  The veteran's 
disability had no effect on the veteran's ability to feed, 
groom, and toilet himself, but had a severe effect on his 
ability to exercise.  The impression was rotoscoliosis of the 
thoracic spine.   

The veteran sought additional VA care in August 2007 after 
injuring his back while bending over to retrieve an object.  
The veteran reported having back pain and spasms, but he 
denied radiating pain to the legs.  The veteran reported some 
relief with over-the-counter pain medications such as 
Ibuprofen.  A physical examination of the veteran's lumbar 
spine showed mild muscle spasms, but no other significant 
abnormalities.  The examiner noted that the veteran also had 
"lumbar sacral scoliosis."  The impression was lumbar 
scoliosis to the right. 

The Board notes that normal range of motion for the 
thoracolumbar spine is 0 to 30 degrees on extension and 0 to 
90 degrees on forward flexion.  Normal range of motion on 
lateral extension and rotation is 0 to 30 degrees.  See 
4.71a, Plate V.

In evaluating the veteran's orthopedic disability in light of 
the old criteria, the Board finds that there is no basis for 
an evaluation in excess of 10 percent for degenerative 
arthritis of the thoracic spine under Diagnostic Code 5291.  
In particular, the Board points out that the veteran already 
receives the maximum schedular rating under this diagnostic 
code.

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for intervertebral disc 
syndrome (IVDS), provided that a 60 percent evaluation 
required pronounced IVDS with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseases 
disc, little intermittent relief.  A 40 percent evaluation 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 20 percent 
evaluation was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 10 percent evaluation was 
assigned for mild intervertebral disc syndrome, while a non-
compensable evaluation was assigned for intervertebral disc 
syndrome which was post-operative, cured.  The Board notes 
that a review of the veteran's treatment records shows no 
evidence of IVDS in this case.

An evaluation in excess of 10 percent under the old 
regulations was contemplated only in certain circumstances, 
none of which are met here.  For example, Diagnostic Code 
5285 assigned a 60 percent evaluation for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace.  A 100 percent evaluation was 
contemplated for residuals of vertebral fracture with cord 
involvement, bedridden, or requiring long leg braces.  The 
Board finds no medical evidence of record of a vertebral 
fracture or residuals thereof contained in the claims file.

Prior to September 26, 2003, Diagnostic Code 5286 
contemplated a 60 percent evaluation for complete bony 
fixation (ankylosis) of the spine at a favorable angle, while 
a 100 percent evaluation was contemplated for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  Under Diagnostic Code 5288, a 20 percent evaluation 
was assigned for favorable ankylosis of the dorsal (thoracic) 
spine, while a 30 percent evaluation was assigned for 
unfavorable ankylosis of the dorsal (thoracic) spine.  As 
noted above, the Board finds no medical evidence of record of 
ankylosis contained in the claims file. 

Similarly, the Board notes that the veteran in this case is 
service-connected for arthritis of the thoracic spine.  Thus, 
Diagnostic Codes 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine) and 5292 (limitation of motion of the 
lumbar spine) are not applicable.  There is also no evidence 
of record of treatment for sacro-iliac injury and weakness 
(Diagnostic Code 5294) or lumbosacral strain (Diagnostic Code 
5295) during the appeal period.  Therefore, these code 
provisions are not applicable to the current case.

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
a rating in excess of 10 percent.  The veteran's range of 
motion on forward flexion during the most recent July 2007 VA 
C&P examination was to 78 degrees.  The combined range of 
motion of the veteran's thoracolumbar spine was to 148 
degrees.  

Given the evidence of record, an evaluation of 20 percent or 
higher is not warranted under the general rating formula 
because there is no evidence of (1) forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees; (2) 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; (3) 
unfavorable ankylosis of the entire thoracolumbar spine; or 
(4) unfavorable ankylosis of the entire spine.   

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  This criteria was in effect at the time the veteran 
submitted his current claim.  The criteria as amended in 
September 2002 directed that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

An evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An evaluation 
of 40 percent requires IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  An evaluation of 20 
percent requires IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  An evaluation of 10 percent 
requires IVDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

The veteran indicated in the January 2002 VA GME that he lost 
his job as a janitor due to the inability to bend or lift any 
weight.  Consequently, the veteran worked two days per week 
as a dishwasher, but stated that he missed up to three days 
of work during an unspecified period of time when he had 
flare-ups.  The veteran reported during the July 2003 VA C&P 
examination that he worked previously as a dishwasher at a 
hotel, but that he was unable to lift heavy trays of glasses 
any longer.  The Board notes, however, that this information 
was self-reported by the veteran and unsupported by the 
evidence of record.  Most recently, there was no evidence of 
IVDS noted in the July 2007 VA examination report.  Thus, the 
Board finds that there is no evidence of record to show that 
the veteran experienced incapacitating episodes for his 
service-connected thoracic spine arthritis as contemplated by 
the rating criteria.  

The evidence of record also does not support a disability 
evaluation of 20 percent or higher under Diagnostic Code 
5243.  The Board notes that the Incapacitating Episode 
Formula is nearly the same as that utilized in the 2002 
changes.  IVDS continues to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An evaluation of 40 percent 
requires IVDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  An evaluation of 20 percent 
requires IVDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  An evaluation of 10 percent 
requires IVDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  The Board finds that there is no 
evidence of record to show that the veteran experienced 
incapacitating episodes for his service-connected thoracic 
spine arthritis as contemplated by this rating criteria.

Furthermore, there is no evidence of record showing that the 
veteran has any neurological abnormalities associated with 
his thoracic spine disability.  In fact, the veteran denied 
ever having radiating pain to the legs as well as any 
hospitalization or surgery, urinary incontinence, urinary 
urgency, urinary retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, obstipation, 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, falls, unsteadiness, or visual dysfunction or 
dizziness as a result of his service-connected thoracic spine 
arthritis.  See July 2007 VA C&P examination report.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  DeLuca v. Brown, 8 Vet. App. at 206.  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In January 2002,  the veteran reported having pain and 
stiffness in the thoracic spine that extended to the 
shoulders and lower back.  The veteran also had difficulty 
bending, sitting, and lifting.  In July 2003,  the veteran 
related similar symptoms and described his back pain as 
"strong at times."  Although the veteran reported having 
decreased motion, stiffness, and moderate, sharp mid-back 
pain upon abrupt and/or incorrect movements in July 2007, the 
veteran denied having fatigue, weakness, spasms, or flare-
ups.  Moreoever, an examination of the veteran's thoracic 
spine at that time revealed evidence of kyphosis, but the 
examiner found no evidence of spasm, atrophy, guarding, 
painful motion, tenderness, weakness or limitation of motion 
on repetitive use.

The Board also points out that the veteran already receives 
the maximum schedular rating for arthritis of the thoracic 
spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5010, 
5003 (2007).  In this regard, the Court has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to 
limitation of motion due to pain, are thus not applicable.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As such, a higher 
ratings based on limitation of motion due to pain, is not 
available.  

For all the foregoing reasons, the Board finds that the 10 
percent evaluation currently assigned for his arthritis of 
the thoracic spine is proper, and that the criteria for a 
higher evaluation have not been met.

II.  Bilateral Calluses

The veteran contends that his service-connected bilateral 
calluses with pes planus has worsened and that this decline 
warrants a higher disability evaluation.  The veteran was 
originally granted service connection for bilateral calluses 
in a rating decision dated May 1976.  The RO evaluated the 
veteran's bilateral foot disability as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7812, effective 
October 4, 1974.

The veteran filed an increased rating claim in July 2001.  
The RO rephrased the issue as "evaluation of calluses, soles 
of both feet with pes planus," but nevertheless continued 
the veteran's 10 percent disability evaluation under 
Diagnostic Code 7812 in a rating decision dated March 2002.  

The veteran filed a claim for a total disability rating based 
on individual unemployability (TDIU) in February 2003.  The 
RO notified the veteran in a letter dated September 2003 that 
although he did not qualify for TDIU, the RO would handle the 
veteran's claim as an increased compensation claim.  The RO 
issued the rating decision currently on appeal in March 2004.  
The RO evaluated the veteran's bilateral foot disability 
under 38 C.F.R. § 4.118, Diagnostic Codes 7812-7806 and 
continued the veteran's 10 percent disability rating.  The 
hyphenated code is intended to show that the veteran's 
disability includes symptoms of both verruga peruana 
(Diagnostic Code 7812) and dermatitis or eczema (Diagnostic 
Code 7806).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  After August 30, 2002, Diagnostic Code 7806 
assigned a 30 percent evaluation for dermatitis or eczema 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the last 12-month period.  A 60 percent 
evaluation is assigned for dermatitis or eczema covering more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

The Board has reviewed the evidence of record.  The first 
pertinent treatment record is dated January 2002.  The 
veteran was afforded a VA general medical examination (GME) 
at that time.  Upon physical examination of the veteran's 
left foot, the examiner noted the presence of a large callus 
on the lateral large toe that was sensitive and painful to 
the touch.  The examiner also observed a second callus on the 
distal digit of the second toe.  This callus was sensitive 
and painful to the touch.  The examiner found additional, 
less sensitive calluses on the plantar aspect of the foot and 
heel.  Heel manipulation and manipulation of the calcaneal 
bones were painful.  The examiner observed a similar callus 
pattern on the veteran's right foot.  The examiner further 
indicated that there was clinical evidence of bilateral pes 
planus.  The impression was bilateral symptomatic calluses, 
bilateral pes planus, and bilateral calcaneal spurs.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in July 2003.  The examiner reviewed the 
veteran's medical records.  The veteran reported having 
constant pain in his feet at the time of the examination.  
The pain was localized in the feet with no evidence of 
radiating pain.  The veteran stated that he was unable to 
stand for more than five hours.  He denied having swelling, 
numbness, or tingling bilaterally.  The veteran also 
indicated that he wore prescription shoes, and had flare-ups 
with if he walked too much (i.e., over one and one-half 
miles).  

Upon physical examination, the examiner found sensation in 
the feet to be +4/5 bilaterally.  The examiner noted the 
presence of callus formation on the medial aspect of both 
first metatarsal joints and heels, as well as interdigital 
calluses on the second toe of the right foot.  X-rays 
administered at the time of the examination revealed left 
foot hallux valgus with mild degenerative changes and 
calcaneal spurs, and an old fracture of the left calcaneus, 
as well as bilateral pes planus.  The impression was 
bilateral pes planus with bilateral callus formation and left 
hallux valgus deformity with mild degenerative changes.

The next pertinent evidence is not dated until July 2007.  
The veteran was afforded another VA C&P examination in 
connection with the current claim.  The examiner reviewed the 
veteran's medical records.  The veteran stated that he had 
bilateral calluses on his great toes and described having 
"constant" foot pain and peeling skin since service.  The 
veteran's medical history was also significant for bilateral 
pes planus.  

Upon physical examination, the examiner noted that the 
veteran received no skin disease treatments within the last 
12 months.  The examiner also observed the presence of 
"minor" callosities on the medial aspects of both great 
toes which measured one centimeter long, one-half centimeter 
wide, and two millimeters thick.  The examiner described the 
veteran's skin condition as "progressive."  The impression 
was minor bilateral callosities.  

Given the evidence of record, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected bilateral calluses under 
Diagnostic Code 7806.  At the time of the most recent VA C&P 
examination in July 2007, the examiner described the 
veteran's calluses as "minor" and measured them to be one 
centimeter long, one-half centimeter wide, and two 
millimeters thick.  The calluses covered the veteran's great 
toes.  The veteran also denied receiving any skin disease 
treatments within the last 12 months.    

There is no evidence of record showing that the veteran's 
calluses covered 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or that he had systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the last 12-month period sufficient to 
warrant a 30 percent evaluation under Diagnostic Code 7806.  

Similarly, there is no evidence of record showing that the 
veteran's calluses covered more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected, 
or that he had constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period sufficient to 
warrant a 60 percent under Diagnostic Code 7806.

The Board has also considered the application of other 
relevant code provisions contained in 38 C.F.R. § 4.118 
(Schedule of Ratings - Skin) for the sake of completeness.  
However, the Board finds that these code provisions are not 
applicable in this instance.  

For example, there is no evidence of record that the veteran 
was diagnosed with or treated for disfiguring scars of the 
head, face or neck (Diagnostic Code 7800).  The record is 
also devoid of evidence showing that the veteran had scars on 
his feet, or that the scars on his feet were deep or caused 
limited motion (Diagnostic Code 7801), that the scars were 
superficial and did not cause limited motion (Diagnostic Code 
7802), that the scars were superficial and unstable 
(Diagnostic Code 7803), that the scars were superficial and 
painful on examination (Diagnostic Code 7804), or that the 
scars caused limited function (Diagnostic Code 7805).  Even 
if the veteran had such scars, the Board points out that a 10 
percent evaluation under Diagnostic Codes 7801 and 7802 is 
assigned for an area or areas exceeding six square inches (39 
square centimeters).

Likewise, there is no evidence of record that the veteran was 
diagnosed with or treated for American leishmaniasis, Old 
World leishmaniasis, discoid lupus or subacute cutaneous 
lupus erythematous, tuberculosis luposa, dermatophytosis, 
bullous disorders, psoriasis, exfoliative dermatitis, 
malignant or benign skin neoplasms, skin infections or 
cutaneous manifestations of collagen-vascular disease not 
listed elsewhere in the rating schedule, papulosquamous 
disorders not listed elsewhere in the rating schedule, 
vitiligo, diseases of keratinization, urticaria, primary 
cutaneous vasculitis, erythema multiforme / toxic epidermal 
necrolysis, acne, chloracne, scarring alopecia, alopecia 
areata, hyperhidrosis, or malignant melanoma.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7807-7823.        

The Board acknowledges that the veteran has pain and peeling 
skin, as well as difficulty walking and standing.  However, 
the Board finds that these symptoms are contemplated in the 
currently assigned 10 percent disability evaluation.  
Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
bilateral calluses.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Board acknowledges that the veteran did not receive 
proper notification in this case.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In September 2003, prior to the initial unfavorable decision 
on the claim by the AOJ, the veteran was informed that he 
could submit evidence showing that his service-connected back 
and foot disabilities increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  The 
veteran was also provided with the rating criteria, based on 
both old and new regulations, for his service-connected 
disabilities in the March 2005 statement of the case.  

The veteran's claims were subsequently readjudicated 
following notice of this information by way of supplemental 
statements of the case issued in August and October 2007.  
Additionally, the veteran has provided specific arguments 
concerning the propriety of an increased rating and 
information about the impact of his disabilities on his job, 
thereby demonstrating actual knowledge of the relevant 
criteria.  

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claims.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate his increased rating claims.

Here, the veteran had actual knowledge of the information and 
evidence needed to substantiate his increased rating claims.  
The veteran was also provided with notice, via a March 2006 
letter, of the information and evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded more than one VA 
examination in connection with the current claims. 

Given the above, the Board finds that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of the evidence is required.


ORDER

An increased rating for arthritis of the thoracic spine is 
denied.

An increased rating for bilateral calluses is denied.

REMAND

As noted above, the veteran was originally granted service 
connection for bilateral calluses in a rating decision dated 
May 1976.  The RO evaluated the veteran's bilateral foot 
disability as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7812, effective October 4, 1974.

The veteran filed an increased rating claim in July 2001.  In 
a March 2002 rating decision, the RO recharacterized the 
disability as calluses, soles of both feet with pes planus."  
(Emphasis added).  The RO continued the veteran's 10 percent 
disability evaluation under Diagnostic Code 7812; however, 
the Board notes that the RO did not discuss the rating 
criteria for pes planus at that time.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  The issue currently on appeal 
is also identified as "entitlement to an evaluation in 
excess of 10 percent for bilateral calluses on the soles of 
the feet with pes planus."    

In Baughman v. Derwinski,1 Vet. App. 563 (1991), the Court of 
Appeals for Veterans Claims (Court) found that when the 
rating board in that case increased the veteran's disability 
rating for rheumatic heart disease on the basis of symptoms 
related to current non-service-connected ischemic heart 
disease, service connection for ischemic heart disease was 
granted as a matter of law.  Applying Baughman, the Board 
finds that the RO as a matter of law established service 
connection for bilateral pes planus once it rephrased the 
service-connected disability in March 2002.  Ostensibly, the 
RO considered the veteran's pes planus in rating the 
veteran's service-connected bilateral calluses as evidenced 
by the rephrasing of the issue at that time.  The fact that 
the RO elected to continue the veteran's 10 percent 
evaluation, rather than increase it, is not relevant. 

The Board points out that the RO erred by considering the 
veteran's bilateral pes planus in evaluating the increased 
rating claim for bilateral calluses, particularly in light of 
the Court's decision in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (finding that it was possible for a veteran to 
have separate and distinct manifestations attributable to the 
same injury, which would permit a rating under several 
diagnostic codes).  Here, the veteran's calluses were rated 
as a skin disability under Diagnostic Code 7812.  
Consideration of pes planus when evaluating a skin disability 
is not proper, especially where the rating schedule allows 
for a separate evaluation of pes planus under Diagnostic Code 
5276.        

In light of the RO's actions, the Board must, therefore, 
grant the veteran service connection for bilateral pes planus 
as a matter of law.  See Baughman.  Thus, a remand is 
required to assign a rating for the veteran's bilateral pes 
planus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the evidence 
of record and assess the severity of 
the veteran's bilateral pes planus 
disability.  After taking any action 
deemed appropriate, the RO must assign 
a disability rating for the veteran's 
bilateral pes planus.  

2.  Then, unless the maximum schedular 
rating is awarded for bilateral pes 
planus under Diagnostic Code 5276, the 
AMC should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


